TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00309-CV



    Waterworks Corral Creek, LLC; and Saltwater Disposal Systems, LLC, Appellants

                                                   v.

      Aquatech Saltwater Disposal LLC d/b/a AquaTech Water & Disposal, LLC; and
                                Eric Schmitz, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-15-001943, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellants have filed a motion to stay proceedings in the district court while their

interlocutory appeal is pending in this Court. In their response to the motion, appellees informed the

Court that the parties are scheduled to attend a mediation ordered by the district court and that the

mediation is scheduled for July 14, 2016. We abate this appeal to allow the parties to conduct the

scheduled mediation. See Tex. R. App. P. 29.3 (appellate court may make any temporary orders

necessary to preserve parties’ rights). The parties shall submit either a joint status report concerning

the status of settlement negotiations or a motion to reinstate on or before August 1, 2016. The appeal

will remain abated until further order of this Court.
Before Chief Justice Rose, Justices Pemberton and Bourland

Abated

Filed: June 30, 2016




                                              2